The plaintiff, Mrs. Graves, commenced this action in the superior court for Okanogan county seeking the quieting of her title to tract 27, Orchard View Addition to Tonasket, in that county, as against the claims of the defendants, Lawrence and the Whitestone Land Settlement Agency, rested upon an irrigation assessment deed issued to Lawrence by the treasurer of Okanogan county for a delinquent irrigation assessment against that tract. The Whitestone agency was made a defendant upon the theory that Lawrence was in its employ at all times in question and acting *Page 177 
in its behalf. The case, being of equitable cognizance, proceeded to trial in the superior court sitting without a jury and resulted in findings and judgment in favor of Mrs. Graves, in substance as prayed for, from which both Lawrence and the Whitestone agency have appealed to this court.
[1] The controlling facts, as we view this record, may be summarized as follows: During, and since, 1922, the Whitestone agency has been engaged in the real estate business, and as such acting as agent for the Bonaparte Land Company in the platting and sale of its Orchard View Addition tracts and other properties. At the same time, Lawrence was employed by the Whitestone agency, assisting in the running of its business, particularly in the collection and receipting for payments on purchases of tracts and payments to be applied on irrigation assessments and general taxes levied upon sold tracts. On October 23, 1922, W.A. Graves, for his mother, the respondent Mrs. Graves, entered into a contract in writing with the Bonaparte Company for the purchase from it of tract 27 of Orchard View Addition, to be paid for by installments. The negotiations leading up to the entering into of this contract were between Graves and the Whitestone agency as agent of the Bonaparte company. On February 6, 1923, in pursuance of that contract, the Bonaparte company executed its deed conveying to Mrs. Graves tract 27. At that time, while the plat of Orchard View Addition had been prepared, it had not been filed of record in the office of the county auditor; so, in the deed, the plat was referred to as "to be filed and placed of record in the office of the auditor of Okanogan county." This unrecorded condition of the plat seems to be the reason why Mrs. Graves and other purchasers were to pay taxes and assessments, as well as installments upon the purchase price, to the Whitestone *Page 178 
agency for the Bonaparte company for the time being. The plat, we assume, was later placed of record in the auditor's office, though, as to when this was done, we are not advised.
On October 17, 1923, there was levied against tracts 27, 32 and 33 of Orchard View Addition a lump irrigation assessment for interest on irrigation bonds due in the year 1924 and maintenance during that year. About December 1, 1923, the Whitestone agency, by Lawrence, acting for the Bonaparte company, notified Mrs. Graves or her son and demanded payment of assessments and taxes claimed to be due or about to become due, just which it is not clear. On December 20, 1923, Mrs. Graves' son, in response to that notice, went to the office of the Whitestone agency and paid to Lawrence seven dollars, he giving to the son a receipt therefor, signed by the Whitestone agency, noting thereon the following: "General tax 1923, $3.00." "1922 water tax for use of water season of 1923, $4.00." The son, so acting for his mother, manifestly believed that he was then paying Lawrence the amount of the irrigation assessment which had been levied a short time before, evidently not knowing that that assessment was for 1924. On April 10, 1924, that assessment being unpaid and delinquent, the county treasurer issued to the irrigation district to which it was owing, a delinquency sale certificate No. 1656 for tracts 27, 32 and 33. The annual assessments thereafter levied were paid to the county treasurer by Mrs. Graves or her son, each of the receipts therefor having noted thereon: "Certificate of sale No. 1656 outstanding."
On January 30, 1926, the Whitestone agency, by Lawrence, returned to Mrs. Graves' son for her the sum of three dollars, acknowledging that that much of the seven dollars received by it from the son on *Page 179 
December 20, 1923, over two years previous, was erroneously demanded and received by it. On March 4, 1926, the irrigation district assigned to Lawrence its delinquency sale certificate for tracts 27, 32 and 33, Lawrence paying therefor the exact amount of the assessment for which the certificate was issued. The record leaves little room for doubting that Lawrence, in acquiring this certificate, acted for and intended to act for the Bonaparte company, the Whitestone agency and Mrs. Graves rather than for himself, with a view of ultimately acquiring title in himself alone to tract 27. On March 6, 1926, Lawrence wrote to Mrs. Graves the following letter:
              "WHITESTONE LAND SETTLEMENT AGENCY "Tonasket, Washington March 6, 1926.
"Eliza J. Graves, Tonasket, Washington.
"Dear Madam:
"We have spoken to your son a couple of times regarding the water for season of 1924 on your tract in Orchard View Addition, advising him that the tax was unpaid and that the property might be sold for taxes.
"Your son replied that the tax was paid, but I am positive it is not and you are urged to come to this office immediately and take care of the tax in order to protect your interests.
                        "Yours very truly, "WHITESTONE LAND SETTLEMENT AGENCY, By Hugh M. Lawrence."
On March 12, 1926, Lawrence, still acting and intending to act, as we think, in the interests of all parties, including Mrs. Graves, presented the delinquency sale certificate, that is, as to tract 27, apparently tracts 32 and 33 having been redeemed, demanded and received from the county treasurer an irrigation assessment deed conveying to Lawrence tract 27 in consideration of $6.38, that being assumed to be *Page 180 
the amount of the delinquent assessment then due against tract 27. Thus Lawrence acquired the irrigation assessment deed from the county treasurer for the consideration of $6.38, purporting to convey to him tract 27, which was then, with the improvements thereon, of the value of at least $1,200. While the evidence tends to show that Lawrence, on some two or three occasions, had told Mrs. Graves or her son that there was probably an unpaid irrigation assessment against tract 27, he did not advise them that he had acquired the delinquency sale certificate. He also did not advise them of the amount of any such assessment, and did not demand payment thereof from them. He also did not advise them of the mistake, in demanding and receiving from them the three dollars for general tax, until more than two years after receiving it. On March 23, 1926, very soon after Mrs. Graves and her son discovered the actual execution of the irrigation assessment deed to Lawrence, she commenced this action seeking its cancellation.
The judgment of the trial court decreed, in substance, cancellation of the irrigation assessment deed issued to Lawrence and the quieting of title to tract 27 in Mrs. Graves as against the claims of Lawrence and the Whitestone agency thereto, except as their claim thereto may be regarded as a mere lien upon tract 27; the court decreeing as a condition of quieting Mrs. Graves' title, as against the claims of Lawrence and the Whitestone agency, that she pay to the clerk of the court for them the $6.38 assessment for which the irrigation assessment deed was issued, together with interest thereon at six per cent from the date of the issuance of the deed; and also pay the costs of this action in the superior court. Under all the circumstances here shown, we are of the opinion that this decree is as favorable to Lawrence and the Whitestone *Page 181 
agency as they are entitled to. We think this case was properly decided by the trial court in favor of Mrs. Graves, conditioned as in its judgment, upon the theory that Lawrence took title to tract 27 by the irrigation assessment deed in trust for Mrs. Graves, subject to the charges awarded by the judgment.
The judgment is affirmed, and the cause remanded to the superior court for such further proceedings as may be necessary looking to the protection of the Whitestone agency and Lawrence in the money award made by the judgment in their favor. Mrs. Graves is awarded her costs incurred in this court.
FULLERTON, C.J., TOLMAN, HOLCOMB, and BEALS, JJ., concur.